Citation Nr: 1400152	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-31 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel






INTRODUCTION

The Veteran had active service from September 1966 to July 1969.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Board notes that in an August 2010 rating decision the Veteran was granted service connection for PTSD.  

The case was previously remanded by the Board for further development in December 2012.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals VA treatment records dated September 2011 to April 2013 and an October 2013 Appellate Brief.  The other documents are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's sleep apnea was not manifested in, and is not shown to be directly related to, a disease, injury, or event in service, or to have been caused or aggravated by service-connected PTSD.


CONCLUSION OF LAW

Service connection for sleep apnea, to include as secondary to service-connected PTSD, is not warranted.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp 2012); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2013).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  These notice requirements were accomplished in a letter sent in March 2009 prior to the initial rating decision.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records, statements, and post-service VA and private treatment records have been associated with the claims folder.  The Board notes that in March 2009 the Veteran submitted a VA Form 21-4142 that identified private treatment records the Veteran was unable to obtain because the facility no longer had records from the 1980s.  As such, the Board finds that no further action is needed to obtain these records.  Additionally, the Veteran has not identified any other outstanding records that have not been requested or obtained.  

The Veteran was provided with a VA examination in January 2013.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations, reviewed the Veteran's medical history, and described the Veteran's condition in sufficient detail so that the Board's decision is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board is also satisfied that there has been substantial compliance with the December 2012 remand directives, which included updating medical treatment records and obtaining a VA examination.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The Veteran contends that his sleep apnea is directly related to the sleep problems he had in service.  The Veteran also contends that his sleep apnea was caused or aggravated by his service-connected PTSD, evaluated as 50 percent disabling.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology. See Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id. at 495-96.  The Board does point out, however, that in Walker v. Shinseki, 708 F.3d 1331 (2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310, Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In making all determinations, the Board must fully consider the lay assertions of record.  A Veteran is competent to report on that of which he or she has personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

Turning to the evidence of record, the Board finds that the Veteran has a current diagnosis of sleep apnea.  A VA treatment record dated May 2008 shows that the Veteran underwent a sleep study and was diagnosed with severe obstructive sleep apnea.  

The evidence of record also establishes that the Veteran had in-service reports of sleep problems.  While service treatment records are absent of any complaints, treatment, or diagnosis of sleep apnea, letters written by the Veteran dated February 1968 to February 1969, show the Veteran repeatedly complained of difficulties sleeping.  Specifically, in April 1968 the Veteran wrote that he could not sleep, tossed and turned at night, and had bad dreams.  In November 1968 the Veteran wrote that he could not sleep and was unsure why.  In December 1968 the Veteran reported again that he could not sleep.  

As the evidence of record establishes that the Veteran had in-service reports of sleep difficulties, a current diagnosis of sleep apnea, and is service-connected for PTSD, the Board must determine whether the Veteran's in-service reports of sleep problems are related to his current diagnosis of sleep apnea or whether his service connected PTSD caused or aggravated his sleep apnea.  

In January 2007 the Veteran underwent a private sleep study.  The sleep study showed that continuous positive airway pressure (CPAP) titration resulted in significant improvement and the complete elimination of apneas, hypoapneas, desaturations, and arousals.  

In a November 2009 statement, the Veteran asserted his sleep problems began in service as evidenced by the letters he sent home.  He also asserted that his sleep apnea could be caused by psychological problems from his service in Vietnam. 

In a March 2010 statement the Veteran reported that he had difficulties sleeping sleep since Vietnam but never went in for any treatment.  

In an August 2010 statement the Veteran asserted that his service in Vietnam began a cycle of sleep disturbance, restlessness, and acute sleep interruption.  

A May 2012 private sleep study shows that the Veteran reported difficulty falling asleep, frequent awakenings, and daytime sleepiness.  He reported that he wakes frequently, has occasional nightmares, and jerks.  The private physician also noted that the Veteran occasionally walked in his sleep and mumbled.  At a May 2012 follow-up private examination, the physician noted that the Veteran had a history of PTSD and had a lot of difficulty falling asleep and staying asleep.  The physician diagnosed obstructive sleep apnea and noted that the Veteran's disordered breathing events were significantly improved on CPAP.  He also diagnosed initial and sleep maintenance insomnia and opined that this was cormorbid from his PTSD and probably anxiety.  

In July 2012, a private physician stated that it had been noted that the Veteran's poor sleep due to his sleep apnea was worsened by his PTSD symptoms.  The physician stated that the Veteran needed to have aggressive treatment of his sleep apnea in order to more fully control his PTSD symptoms.  

In a January 2013 statement the Veteran's wife reported that the Veteran did not report sleeping problems prior to his service in Vietnam.  She reported that after their marriage the Veteran would stay up late and fall asleep at work.  She also reported that the when the Veteran did sleep it was loud, labored, he would have nightmares and jerk in his sleep.  

The Veteran was afforded a VA examination in January 2013.  The VA examiner concluded that it was less likely than not that the Veteran's symptoms of insomnia in service were related to his sleep apnea.  The examiner referenced the May 2012 private treatment record that stated that the Veteran did have severe obstructive sleep apnea that was improved with CPAP.  The examiner also referenced the diagnosis of initial and maintenance sleep insomnia comorbid from PTSD and anxiety.  The examiner stated that the Veteran's symptoms of insomnia, nightmares, and fatigue are seen in PTSD and depression.  He stated that the clinical features of obstructive sleep apnea included daytime sleepiness, fatigue, disrupted sleep, 2/2 hypoxemia, snoring, and apneic spells.  He stated that in contrast insomnia or difficulty sleeping, hypervigilance, and anxiety are characteristics seen in PTSD.  

The examiner also concluded that the Veteran's service-connected PTSD did not aggravate the Veteran's sleep apnea.  The examiner again referenced the May 2012 private record that stated the Veteran had documented PTSD and difficulty falling asleep.  The examiner stated that the Veteran had obstructive sleep apnea and sleep maintenance insomnia.  The examiner stated that the latter was related to the Veteran's PTSD.  The examiner noted that the Veteran's obstructive sleep apnea had improved with CPAP as documented in his polysonogram done in May 2012.  The examiner concluded that the Veteran's service-connected PTSD had not aggravated the Veteran's sleep apnea since there had been significant improvement with the use of CPAP.  

In an October 2013 Appellate Brief, the Veteran's representative provided links to internet articles about sleep apnea and PTSD.  The articles, entitled "CHEST: Apnea Elevated in Vets with PTSD", "Sleep Disorders and PTSD", and "Another Strong Link between PTSD and Sleep Apnea", provide that a higher than expected percentage of Veteran's with PTSD, 54 percent, have obstructive sleep apnea.  "CHEST: Apnea Elevated in Vets with PTSD" specifically provides that symptoms of daytime sleepiness and other symptoms should not be dismissed as symptoms of depression and PTSD.  

The Board notes that the Veteran and his wife have reported that the Veteran has suffered from sleep problems since service.  The Board finds both the Veteran and his wife to be competent to report on matters of which they have first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also finds the Veteran and his wife's assertions to be credible as there is no evidence of record that directly contradicts the assertions of sleep difficulties since service.  However, as stated, service connection based on evidence of continuity of symptomatology only applies to the diseases listed under 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (2013).  As sleep apnea is not listed under 3.309(a), 3.303(b) does not apply in this case.  

The Board has considered the medical opinions of record regarding the relationship between the Veteran's in-service sleep difficulties, his current sleep apnea, and his service connected PTSD.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

First, the Board finds that the opinion of the January 2013 VA examiner is persuasive and probative evidence against the claim for sleep apnea because the opinion is based on a review of the claims file and supported by an articulated and thorough medical rationale that is consistent with the record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).  Specifically, in regards to direct service connection, the examiner pointed to the May 2012 private diagnoses of severe obstructive sleep apnea improved with CPAP and initial and maintenance sleep insomnia comorbid from PTSD and anxiety.  The examiner explained that the Veteran's symptoms of insomnia, nightmares, and fatigue can be seen in PTSD and depression.  He explained that the clinical features of obstructive sleep apnea included daytime sleepiness, fatigue, disrupted sleep, 2/2 hypoxemia, snoring, and apneic spells.  He stated that in contrast, insomnia or difficulty sleeping, hypervigilance, and anxiety are characteristics seen in PTSD.  In regards to secondary service connection, the examiner noted that the Veteran's obstructive sleep apnea had improved with CPAP, as documented in his polysonogram done in May 2012.  The examiner also pointed to the May 2012 note that stated the Veteran had documented PTSD and difficulty falling asleep.  The examiner concluded that the Veteran's service-connected PTSD had not aggravated the Veteran's sleep apnea since there had been significant improvement of the Veteran's sleep apnea with the use of CPAP.  The Board also finds this opinion to be highly credible because it is consistent with the evidence of record regarding the Veteran's lay statements, in-service reports, and post-service medical evidence.  Thus, the Board assigns great weight to this opinion in concluding that the Veteran's current sleep apnea is not etiologically related to the Veteran's service nor was it caused or aggravated by the Veteran's service-connected PTSD.  

The Board has also considered the July 2012 private opinion that states that it had been noted that the Veteran's poor sleep due to his sleep apnea was worsened by the Veteran's PTSD symptoms.  However, while the private opinion states that it had been noted that the Veteran's PTSD had worsened the Veteran's sleep apnea, the evidence of record does not demonstrate such.  Furthermore, the examiner provides no reference to the notations and provides no rationale or explanation in regards to the Veteran's PTSD aggravating the Veteran's sleep apnea.  See Nieves-Rodriguez,  22 Vet. App. 295, 302 -04.  As such, the Board assigns little probative value to the July 2012 private opinion.  

The Board has also considered the Veteran's lay statements that relate the Veteran's sleep apnea to service and to his service-connected PTSD.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran's sleep apnea is directly related to in-service sleep difficulties or secondary to service-connected PTSD falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The determination is a matter that requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  As there is no indication in the record that the Veteran is competent to render such a medical opinion, the Veteran's assertions are afforded little probative weight.  

Finally, the Board acknowledges that the Veteran submitted several internet printouts, as previously named, regarding sleep apnea and PTSD.  The Board finds that internet printouts simply provide generic statements relating a possible connection between PTSD and sleep apnea.  While the articles provide that a higher than expected percentage of Veteran's with PTSD have sleep apnea, the articles do not speak to the Veteran's particular symptoms or circumstances.  Unlike the articles, the competent and credible January 2013 VA opinion took into consideration the Veteran's specific history in concluding that the Veteran's PTSD did not aggravate the Veteran's sleep apnea.  As such, the January 2013 VA opinion is afforded more probative weight than the internet articles in finding against the Veteran's claim.  

In summary, the preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not applicable, and the claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to service-connected PTSD, is denied



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


